Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of boxes, cups, bottles, photo frames, atomizers, dishes, vases, shakers, plates, jugs, place-card stands, liqueur sets, whisky sets, cocktail sets, atomizers and droppers, and bridge sets chiefly used on the table or in the kitchen or household for utilitarian purposes. The claim at 40 percent under, paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), Rice v. United States (T. D. 49373), and Abstracts 39456 and 27907 cited. On the authority of Abstract 8950 the toilet,sets were held separately dutiable, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230 as claimed.